United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3799
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                 Robert L. Hill, Jr.

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                            Submitted: May 18, 2017
                              Filed: May 23, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and RILEY, Circuit Judges.
                       ____________

PER CURIAM.

      Robert Hill appeals from the sentence the District Court1 imposed after he
pleaded guilty to drug offenses under a plea agreement that contained an appeal

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
waiver. His counsel has moved for leave to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967).

        As to Hill’s challenge to the reasonableness of his sentence, we enforce the
appeal waiver and decline to consider the merits of the issue. See United States v.
Scott, 627 F.3d 702, 704 (8th Cir. 2010) (“This court reviews de novo the validity and
applicability of [an] appeal waiver.”); United States v. Andis, 333 F.3d 886, 889–92
(8th Cir.) (en banc) (discussing the enforcement of appeal waivers), cert. denied, 540
U.S. 997 (2003). The remaining issues raised by counsel are those specifically
outside the scope of the appeal waiver. Nevertheless, we also decline to consider the
merits of Hill’s ineffective-assistance claim on direct appeal. See United States v.
Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th Cir. 2006) (noting that
ineffective-assistance claims are ordinarily best litigated in collateral proceedings,
where the record can be properly developed). Further, Hill has not pointed to
anything in the record that shows prosecutorial misconduct. See United States v.
Clayton, 787 F.3d 929, 933 (8th Cir. 2015) (noting that a defendant claiming
prosecutorial misconduct must show that the government’s conduct was improper and
that it affected his substantial rights such that he was deprived of a fair trial). Finally,
we conclude that Hill’s sentence is not illegal. See Sun Bear v. United States, 644
F.3d 700, 705 (8th Cir. 2011) (en banc) (“An unlawful or illegal sentence is one
imposed without, or in excess of, statutory authority.”).

       We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75, 80 (1988), and we find no non-frivolous issues that are not covered by the appeal
waiver. Accordingly, we affirm the judgment, and we grant counsel’s motion for
leave to withdraw.
                       ______________________________




                                            -2-